Title: To James Madison from Martin Van Buren, 5 March 1816
From: Van Buren, Martin
To: Madison, James


                    ¶ From Martin Van Buren. Letter not found. 5 March 1816. Offered for sale in American Art Association Anderson Galleries catalogue no. 4201 (1935), item 306, where it is described as an autograph letter, signed, from Albany, recommending Lawrence L. Van Kleeck. On 12 Mar. 1816 JM nominated Van Kleeck to be collector for the thirteenth collection district of New York (DNA: RG 46, Executive Proceedings, Nominations, 14B–A1; in John Payne Todd’s hand, signed by JM). The Senate confirmed the nomination on 14 Mar. 1816 (Senate Exec. Proceedings,Journal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828). 3:37).
                